Name: Commission Regulation (EEC) No 3571/85 of 18 December 1985 amending for the third time Regulation (EEC) No 2033/85 relating to the guaranteed total quantities of milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 12. 85 Official Journal of the European Communities No L 341 / 11 COMMISSION REGULATION (EEC) No 3571/85 of 18 December 1985 amending for the third time Regulation (EEC) No 2033/85 relating to the guaranteed total quantities of milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regu ­ lation (EEC) No 1298/85 (2), and in particular Article 5c (7) thereof, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (3), as last amended by Regulation (EEC) No 1305/85 (4), and in particular the second subparagraph of Article 6 (2) thereof, Whereas Commission Regulation (EEC) No 2033/85 (*), as last amended by Regulation (EEC) No 3275/85 (6) has provided for the adaptation of the guaranteed total quanti ­ ties of milk and milk products ; Whereas for Belgium the guaranteed total quantities of deliveries on the one hand and the total quantities of direct sales to consumption on the other hand must be adjusted to take account of the structural changes recorded on the basis of statistical data ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk products, HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article I of Regulation (EEC) No 2033/85 is hereby amended as follows :  the following line is added to (a) : 'Belgium 3161 ',  the following line is added to (b) : 'Belgium 450'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 137, 27 . 5 . 1985, p. 5 . 0 OJ No L 90 , 1 . 4 . 1984, p. 13 . (4) OJ No L 137, 27. 5 . 1985, p. 12. 0 OJ No L 192, 24 . 7 . 1985, p. 9 . (6) OJ No L 314, 23 . 11 . 1985, p. 7.